Citation Nr: 0401234	
Decision Date: 01/13/04    Archive Date: 01/22/04

DOCKET NO.  95-16 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
service-connected left ear hearing loss.

2.  Entitlement to an initial compensable evaluation for 
service-connected tinnitus, prior to June 10, 1999.

3.  Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus, effective June 10, 1999.

4.  Entitlement a 10 percent evaluation based on multiple 
noncompensable service-connected disabilities, for the period 
from June 26, 1989, to June 9, 1999.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1964 to October 
1968.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In an August 2002 decision, the Board denied the 
veteran's appeal.  The veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In a September 2003 
Order, the Court vacated the Board's August 2002, decision 
and remanded the matter to the Board for further action to 
ensure compliance with the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  


REMAND

As noted above, this case was vacated and remanded by the 
Court for VCAA compliance.  The VCAA provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
In circumstances where the RO failed to notify the appellant 
of the VCAA, the Board had been sending letters to 
appellants, under the provisions of 38 C.F.R. 
§ 19.9(a)(2)(ii), informing them of certain provisions of the 
VCAA.  However, this regulatory provision has been 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

In view of the above, the case must now be returned to the RO 
so that the veteran may be furnished adequate VCAA notice.  
The veteran's representative has also requested that the case 
be returned to the RO for this reason. 

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter.  The RO 
should ensure that the veteran is 
properly advised of (a) the information 
and evidence not of record that is 
necessary to substantiate his claim, (b) 
the information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide.

2.  After completion of the above actions 
and any additional development which the 
RO may deem necessary, the RO should then 
review the record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




